Citation Nr: 1527144	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-31 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported that he received treatment from VA Medical Center (VAMC) in Alexandria, Louisiana, and the Jennings, Louisiana VA outpatient clinic, in 1988 and 1990, respectively.  See November 2011 VA Form 21-4142, Authorization and Consent to Release Information to VA.  These records should be obtained.

A June 1988 private clinical record from Dr. Shamieh shows that investigative studies by Dr. Lynn Foret, Dr. Bernauer, Dr. Campbell, and Dr. Gunderson were conducted on the Veteran's back disability after a work-related injury that occurred in 1984.  He also received treatment from David Morrill, M.D.  All records associated with this treatment should be obtained.  

The Veteran submitted a November 2011 letter from SSA indicating that the systems did not allow it to print records from 1988.  The RO should make an attempt to retrieve medical records from SSA that pertain to his 1988 claim for benefits.  

The Veteran also reported that during service, on several occasions he fell from telephone poles that resulted in back injuries and treatment.  In the VA 9 received in October 2013, he stated that he received back treatment in Germany at Grafenwoehr Army Health Clinic, Bavaria Med Vac in November 1965.  The Veteran also submitted a November 2011 statement from his communication sergeant that indicated the Veteran received back treatment at a hospital in Graphenvere, Germany.  On remand, an attempt should be made to obtain any additional service treatment records, to including any clinical records.

In light of the foregoing, the low threshold for VA examination and medical opinion has been met.  Accordingly, the Veteran should be scheduled for an appropriate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include any clinical and/or hospitalization records.  A specific request should be made for any treatment records from the Grafenwoehr Army Health Clinic dated in approximately November 1965 and for records concerning a hospitalization for a back injury in Graphenvere, Germany.

2.  Make arrangements to obtain the Veteran's complete service personnel records.

3.  Request from the SSA all records pertinent to the Veteran's 1988 claim for disability benefits (as well as any reconsideration claim); to include all medical records relied upon concerning that claim.  

4.  Make arrangements to obtain the following:

(a)  The Veteran's complete treatment records from David Morrill, M.D., Dr. Lynn Foret, Dr. Bernauer, Dr. Campbell, and Dr. Gunderson, dated from 1984 to present;  

(b)  The Veteran's complete treatment records from Fayez Shamieh, M.D., dated from January 1984 to June 1988 and from November 2011, forward; and  

(c)  If there are any related Workers Compensation records from the 1984 back injury, these should also be obtained.  

5.  Make arrangements to obtain the Veteran's complete treatment records (to include all archived records) from Alexandria, Louisiana, and Jennings, Louisiana VA treatment facilities, dated from January 1988 to March 1996 and from July 2013 forward. 

6.  Then, schedule the Veteran for a VA orthopedic examination of his lumbar spine.  The examiner should be provided with, and review, the Veteran's complete claims folder.

The examiner should elicit from the Veteran a complete history of his in-service back injuries, symptoms, and treatment; as well as his complete post-service history of back injuries, symptoms, and treatment, to include his back injury in 1984.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's current back disorder had its clinical onset during his active service or is related to any incident of his service.  

In providing this opinion, the examiner should acknowledge the Veteran's contention that he hurt his back in service; the November 2011 lay statement of L.M. who witnessed the Veteran falling off telephone poles on several occasions in service; as well as the treatment records showing that the Veteran suffered a post-service back injury in 1984.  For the purpose of rendering the opinion, the examiner should accept as true that the Veteran did injure his back during service.

The examiner must provide a rationale for his/her opinion.

7.  Finally, re-adjudicate the claim on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


